Case 1:19-cv-03981-ARR-SJB Document 21 Filed 09/17/20 Page 1 of 2 PageID #: 68

                       LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                            420 Lexington Ave • Suite 2525 • New York, New York 10170
                                   T: 212.792-0048 • E: Jason@levinepstein.com

                                                                                        August 5, 2020
Via Electronic Filing
The Honorable Magistrate Judge Sanket J. Bulsara
U.S. District Court, Eastern District of New York
225 Cadman Plaza East, Courtroom 324N
Brooklyn, New York 11201

               Re:     Marcos v. Cafe Riviera Inc. et al
                       Case No.: 19-cv-03981

Dear Honorable Magistrate Judge Bulsara:

      This law firm is counsel to Defendants Cafe Riviera Inc., Malgorzata Tokarska, and
Eva Tokarska (collectively, the “Defendants”) in the above-referenced matter.

        Pursuant to Rule II(A) of Your Honor’s Individual Motion Practices, this
letter respectfully serves as a request to adjourn the Settlement Conference currently
scheduled for September 22, 2020 to a date and time set by the Court following the
completion of fact discovery (i.e. after November 30, 2020).

       This is the first request for an adjournment of the settlement conference, and is not made
on consent of Plaintiff’s counsel. Plaintiff’s counsel did not communicate a position in
response to the undersigned’s request to an adjournment of the settlement conference.

       This request would not affect any other scheduled deadlines.

        The basis of the request is that completion of fact is discovery is necessary before the
parties can continue meaningful settlement discussions.

       By way of background, Plaintiff Ismael Hernandez Marcos initiated this lawsuit on July
10, 2019 alleging violations of the Fair Labor Standards Act (“FLSA”) and the New York State
Labor Law (“NYLL”). [Dckt. No. 1]. The individual defendants Malgorzata Tokarska, and Eva
Tokarska own and operate a bakery located at 830 Manhattan Avenue, Brooklyn, New York
11222. The individual defendants have been single-handedly managing the bakery, where they
work seven days a week. By any measure, then, this is a “small” business.

         According to the underlying complaint, Plaintiff allegedly worked upwards of ninety
hours per week, for over four years. [Dckt. No. 1 at ¶ 43]. Based on Plaintiff’s incredible assertion,
Plaintiff is asserting nearly half a million dollars in compensatory damages, liquidated damages,
interest and attorneys’ fees. Fact discovery is necessary to show that Plaintiff’s allegations are
grossly exaggerated, and that Plaintiff’s damages are nowhere near the amount claimed.

        Respectfully, the parties have reached in impasse in settlement discussions. Defendants
respectfully believe that further fact discovery is necessary before a meaningful settlement
conference can be held.
Case 1:19-cv-03981-ARR-SJB Document 21 Filed 09/17/20 Page 2 of 2 PageID #: 69




        In light of the foregoing, Defendants respectfully request that the September 22, 2020
settlement conference be adjourned to a date and time set by the Court following the completion
of fact discovery (i.e. after November 30, 2020).

       Thank you, in advance, for your time and consideration.

                                                Respectfully submitted,

                                                LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                By: /s/ Jason Mizrahi
                                                    Jason Mizrahi
                                                    420 Lexington Ave., Suite 2525
                                                    New York, NY 10170
                                                    Tel.: (212) 792-0048
                                                    Email: Jason@levinepstein.com
                                                    Attorneys for Defendants
To:    All Counsel of Record (via ECF)
